                 Case 2:18-cv-01512-BJR Document 80 Filed 12/17/19 Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                         December 17, 2019


       No.:                      19-36075
       D.C. No.:                 2:18-cv-01512-BJR
                                 Clark Landis, et al v. Washington State Major League, et
       Short Title:
                                 al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
        Case 2:18-cv-01512-BJR Document 80 Filed 12/17/19 Page 2 of 3




                   UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      DEC 17 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 CLARK LANDIS; ROBERT BARKER;                   No. 19-36075
 GRADY THOMPSON; KAYLA
 BROWN,
                                                D.C. No. 2:18-cv-01512-BJR
               Plaintiffs - Appellants,         U.S. District Court for Western
                                                Washington, Seattle
   v.
                                                TIME SCHEDULE ORDER
 WASHINGTON STATE MAJOR
 LEAGUE BASEBALL STADIUM
 PUBLIC FACILITIES DISTRICT;
 BASEBALL OF SEATTLE, INC., a
 Washington corporation; MARINERS
 BASEBALL, LLC, a Washington
 limited liability company; THE
 BASEBALL CLUB OF SEATTLE,
 LLLP, a Washington limited liability
 limited partnership,

               Defendants - Appellees.


The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Tue., December 24, 2019        Appellant's Mediation Questionnaire due. If your
                               registration for Appellate CM/ECF is confirmed after
                               this date, the Mediation Questionnaire is due within
                               one day of receiving the email from PACER
                               confirming your registration.
        Case 2:18-cv-01512-BJR Document 80 Filed 12/17/19 Page 3 of 3

Wed., January 15, 2020      Transcript shall be ordered.
Fri., February 14, 2020     Transcript shall be filed by court reporter.
Wed., March 25, 2020        Appellant's opening brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.
Mon., April 27, 2020        Appellee's answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: Ruben Talavera
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
